Title: To John Adams from Richard Rush, 31 October 1816
From: Rush, Richard
To: Adams, John


				
					Dear Sir.
					Washington October 31. 1816
				
				In further answer to your favor of the 20th of last month, I beg leave to say, that I have just returned from the visit I talked of making to Philadelphia.I find it to be as decidedly the opinion of my mother and brothers, as I confess it was my own, that my fathers letters should not be given up for the press.If, therefore, you should write to Doctor Mease, may we venture to ask it of your kindness to say to him, that, with all possible respect for his intentions, you know it to be the wish of the family, that none of the letters in question should go out of your hands.I find things all calm here. The prospect of a war with Spain, does not seem greater than it has been for half a dozen years. To be sure there is ill-blood enough between us, which may one day explode. But the late affair in the gulf is not likely, in itself, to produce such a result. I wish it had been our lot to batter Algiers, instead of Lord Exmouth. Chauncey, with the Independence and Franklin added to his fleet, would have done it as well. However, it has had a battering; and that is a great gain. They will certainly be upon us before long, if they are not already; unless, indeed, the chastisement they have received should completely break them down for a time.Receive, Sir, all the assurances / of my cordial and most / respectful friendship.
				
					Richard Rush
				
				
			